Citation Nr: 0534648	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-36 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent from December 1, 2002 for sinusitis.

2.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to July 
1991.  He also served in the United States Army Reserve from 
April 1987 to April 1995 with a period of active duty for 
training from May 1988 to July 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for 
sinusitis and rhinitis and assigned a combined 10 percent 
disability evaluation effective from October 13, 2000.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's sinusitis is not productive of three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or, more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

3.  The veteran's allergic rhinitis is productive of polyps.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.97, Diagnostic Code 6512 (2005). 

2.  The criteria for an initial evaluation of 30 percent for 
allergic rhinitis have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.97, Diagnostic Code 6522 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   In this case, the RO did not provide the veteran 
with notice of the VCAA before the initial adjudication in 
this case.  However, the RO did provide the veteran with a 
letter in July 2003, which meets the notification 
requirements of the VCAA, prior to readjudicating his claims 
in a November 2003 statement of the case (SOC) and April 
2004, January 2005, and February 2005 supplemental statements 
of the case (SSOC).  Therefore, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claims, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claims for a 
higher initial evaluation were readjudicated in a SOC and 
SSOCs.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and numerous pages 
of argument over the years in support of his claims and 
testifying at a November 2005 hearing before the Board.  
Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).  The veteran has had 
a "meaningful opportunity to participate effectively" in 
the processing of her claims.  Id., at 120-21.  Therefore, 
with respect to the timing requirement for the VCAA notice, 
the Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the July 2003 
VCAA letter about the information and evidence that is 
necessary to substantiate the claims for a higher initial 
evaluation.  Specifically, the letter stated that, "To the 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse."  
Additionally, the November 2003 SOC and the April 2004, 
January 2005, and February 2005 SSOCs notified the veteran of 
the reasons for the denial of his application and, in so 
doing, informed him of the evidence that was needed to 
substantiate his claims for a higher initial evaluation.  In 
fact, the November 2003 SOC and the February 2005 SSOC 
provided the veteran with the schedular criteria used to 
evaluate his service-connected sinusitis and rhinitis, namely 
Diagnostic Codes 6512 and 6522, respectively.

In addition, the RO notified the veteran in the July 2003 
letter about the information and evidence that VA will seek 
to provide.  In particular, the letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claims and that VA was requesting 
all records held by Federal agencies, including service 
medical records, military records, and VA medical records.  
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claims. 

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
July 2003 letter notified the appellant that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The 
letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
for any health care providers who have treated his condition.  
In addition, the July 2003 letter informed the veteran that 
it was his responsibility to ensure that VA received all of 
the requested records that are not in the possession of a 
Federal department or agency.

Although the VCAA notice letters that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claims.  In this regard, the RO has informed the 
appellant in the rating decision, SOC, and SSOCs of the 
reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  In addition, the 
veteran was provided VA examinations in January 2001, 
February 2001, May 2003, October 2003, and March 2004, and he 
was provided the opportunity to testify at a November 2005 
hearing before the Board.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and SSOCs, which informed them 
of the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


Background and Evidence

A rating decision dated in May 2003 granted service 
connection for acute and chronic sinusitis and rhinitis and 
assigned a combined 10 percent disability evaluation 
effective from October 13, 2000.  That determination was 
based on a review of the veteran's service medical records 
and VA medical records as well as on the findings of a VA 
examination performed in May 2003.  The veteran filed a 
notice of disagreement in July 2003, and a November 2003 
rating decision increased the evaluation to 50 percent from 
October 13, 2000 to November 30, 2002.  A subsequent rating 
decision dated in February 2005 granted a separate 
noncompensable evaluation for rhinitis effective from October 
13, 2000.  As such, the veteran is currently assigned a 10 
percent evaluation for sinusitis from December 1, 2002 and a 
noncompensable evaluation for rhinitis.  During the pendency 
of the appeal, those evaluations have remained in effect 
until the present time.

Private medical records dated from May 2000 to November 2002 
document the veteran as having a reconstructive rhinoplasty 
with removal of inferior turbinates and a costochondral 
cartilage harvest on the right side in July 2000.  The 
veteran was later seen in April 2001 at which time it was 
noted that he remained symptomatic with midfacial pressure, 
despite a two week course of antibiotics with decongestants 
and nasal spray.  A physical examination did not reveal any 
purulence within the nose, but the turbinates were enlarged, 
and the back of his throat remained somewhat inflamed from 
the drainage.  There was no ulceration or exudates, but there 
was some suggestion of a rounded mass in the base of the 
right maxillary sinus and possibly some mucosal thickening in 
the base.

The veteran returned in May 2001 at which time he reported 
having continuing midfacial pain and pressure as well as 
ongoing drainage that was attributed to chronic sinusitis.  A 
CT scan was reviewed, which showed his paranasal sinuses to 
be clear with the exception of the maxillary sinuses.  He had 
thickening along the floor as well as what appeared to be the 
development of a retention cyst or polyp along the floor of 
the sinus.  The maxillary antrostomies appeared to be 
narrowed or obstructed, and he had mild mucosal disease.  
Options were discussed with the veteran, and he indicated 
that he wanted to consider having the sinuses opened because 
he had been bothered by the condition for years with 
recurrent facial pain and pressure and never seemed to 
respond to medical management.  He subsequently underwent a 
bilateral endoscopic maxillary antrostomy, bilateral 
endoscopic nasal polypectomy, and tonsillectomy later that 
month.  The veteran was seen again in August 2001 at which 
time it was noted that he was doing well, but he did complain 
of a little weakness in his ala on the right side when 
breathing in.  An examination found his nasal dorsum to be 
doing well, and his septum was healing well.  He had slight 
weakness, but his airways were open bilaterally.  He also had 
some crusting intranasally, and it was recommended that he 
use some nasal sprays.  

The veteran returned in September 2001 at which time he still 
had some crusting on the right side of his septum.  He was 
instructed to continue using nasal sprays, and a biopsy was 
recommended, which was performed later that month.  The 
pathology report indicated that the etiology of the ulcerated 
area was not apparent histologically.  An area of mucosal 
trauma was one possibility.  It was also noted that the deep 
portion of the biopsy contained a few benign mucus glands.  
The veteran's final diagnosis was listed as epithelial ulcer 
with granulation tissue and acute inflammation and adjacent 
reactive hyperkeratosis, but he was negative for neoplasm.  
The veteran had a follow-up appointment following the biopsy 
that month, and it was noted that he was doing well and that 
his ulcer area was healing well.  He was advised to continue 
using nasal saline spray.  

The veteran was seen in April 2002 with complaints of 
sneezing, stuffy nose, and watering eyes.  He was assessed as 
having a flare-up of allergic rhinitis.  He returned in June 
2002 at which time he reported having yellow nasal drainage, 
right ear congestion, and frontal headaches that had 
persisted for one and a half weeks.  He was prescribed Vantin 
and Duratuss for his chronic maxillary sinusitis.  The 
veteran had a follow-up appointment in July 2002 at which 
time he related that he was better, but still congested, 
especially on the right side.  He had clear discharge and 
milder headaches over his forehead.  He was assessed as 
having turbinate hypertrophy and acute sinusitis.  The 
veteran returned two weeks later during which he stated that 
he felt good with only mild pressure.  He was prescribed 
Duratuss, Scoped, and Bioxin.  He was seen again in August 
2002 at which time he was still symptomatic despite a month 
of antibiotics, and he was noted to have frontal headaches.  

The veteran had a revision right and left maxillary 
antrostomy and a partial right ethmoidectomy in October 2002, 
and he was seen on several occasions in October 2002 for 
follow-up appointments.  During his first visit in October 
2002, the veteran reported not feeling any better, and he 
still complained of congestion and headaches.  It was also 
noted that he was prescribed a four week course of Levoquin 
and that he still had symptomatology despite treatment that 
included antibiotics and steroids.  CT scan results showed 
him to have obstruction of the sinus ostea and mucosal 
disease in the ethmoids.  The veteran was seen again a couple 
weeks later at which time he reported that he was doing okay 
with no concerns.  

The veteran was seen in November 2002 at which time it was 
noted that he was doing better and was off antibiotics.  He 
still had some drainage though.  The veteran returned later 
that month for a planned endoscopy following his recent sinus 
surgery.  The veteran indicated that he was breathing well, 
and he did not notice any facial pain or pressure.  He had 
not had any recent infections.  The endoscopy showed the 
middle turbinate and inferior turbinates to be of normal size 
and position.  There was no evidence of scarring or synechiae 
of the nose.  Underneath the middle turbinate, the maxillary 
antrostomy was widely patent, and the ethmoids appeared to be 
open as well.  There was a little bit of scarring that 
partially closed the ethmoids, but they were still patent.  
Over the right side, the maxillary sinus ostium was patent, 
and ethmoids appeared healthy.  The mucosa within the 
maxillary sinus appeared to be slightly thickened, which was 
consistent with chronic infection.  He was given a ten day 
prescription of Clidomycin, and he was started on Bactroban 
irrigations.  

VA medical records dated from December 2000 to July 
2001indicate that the veteran was seen in December 2000 at 
which time it was noted that he had had his turbinates 
removed, but that he continued to have chronic sinus 
problems.  He reported having pressure in the maxillary sinus 
areas as well as frontal headaches.  A physical examination 
found his septum to be midline without any perforation, and 
there were no visible polyps.  He had a moderate amount of 
yellow exudates, and his right nares were more congested than 
his left.  He also had some slight tenderness on facial 
palpitation to the maxillary and frontal sinus areas.  His 
primary diagnosis was listed as bronchitis, and his secondary 
diagnoses were sinusitis and allergic rhinitis.  His 
medications were changed, and he was prescribed Amoxicillin 
for ten days.  The veteran had a follow-up appointment in 
July 2001 after having been treated for bronchitis and 
allergic rhinitis.  The veteran indicated that his rhinitis 
had improved and that a nasal spray helped, and he did not 
have any complaints.  A physical examination did not reveal 
any polyps.  The septum was midline without any septal 
perforation, but there was nasal discharge.  He was diagnosed 
with allergic rhinitis and chronic sinusitis.  

The veteran was provided a VA examination in May 2003 at 
which time it was noted that the veteran had been placed on a 
three month course of antibiotics earlier that year.  He had 
not been on any antibiotics since that time, but he did take 
over the counter medication as well as nasal steroid sprays.  
He indicated that he had difficulty breathing through his 
nose, and he had a fair amount of discharge with a recurrent 
infection.  It was also noted that the veteran had had three 
operative procedures to the nose, but there were no specific 
periods of incapacitation other than those operative 
procedures.  A physical examination did not find any nasal 
obstruction on the left, but there was an approximate 70 
percent nasal obstruction on the right side.  There was no 
sinus tenderness, purulent discharge, or crusting, but he did 
report having crusting in the past.  The veteran was assessed 
as having chronic sinusitis, occasional episodes of acute 
sinusitis, and allergic rhinitis.  

VA medical records dated from May 2003 to November 2003 
indicate that the veteran had been taking one tablet of 
sulfamethoxazole/trimeth twice a day, and in June 2003, he 
was also prescribed Bactrim to be taken for 10 days as well 
as other medications.  

VA medical records indicate that the veteran was prescribed 
sulfamethoxazole /trimeth that was to be taken for five days.  
His prescription was filled once each month between June and 
September 2003.  These records do not indicate for what 
condition these medications were prescribed.

An October 2003 VA medical opinion discussed the relationship 
between the veteran's bronchitis, asthma, sinusitis, and 
rhinitis.  

VA medical records dated from October 2003 to March 2004 
indicate that the veteran had been prescribed doses of 
sulfamethoxazole with one tablet to be taken by mouth twice a 
day for a period of five days.  His prescription was filled 
once in both September and October 2003, twice in November 
2003, and once in both December 2003 and January 2004.

In his January 2004 hearing before the RO, the veteran 
indicated that his sinusitis was productive of drainage, 
crusting, tenderness, and discharge.  He noted that he had 
taken antibiotics for the disorder, but that these had not 
provided much relief.  He stated that he had not missed much 
work because he worked out of his home, but he did note that 
he had probably missed three to four days in addition to the 
time lost for his surgeries.  He claimed that he would miss a 
lot more work if he had a different job that did not allow 
him to work at home.  

The veteran was afforded a VA examination in March 2004 
during which it was noted that the veteran's chronic head 
congestion, chronic nasal congestion, chronic drainage, 
postnasal drip, and headaches were all symptoms of his 
sinusitis.

In his November 2005 hearing before the Board, the veteran 
indicated that he had had surgery for the removal of polyps 
in May 2001.  He argued that the rating criteria for rhinitis 
did not require more than one polyp for a 30 percent 
evaluation.  With respect to his sinusitis, the veteran noted 
that he had a 70 percent blockage of the nasal passage on the 
right side and noted that the turbinate nearly filled the 
bottom half of the nose in December 2003.  He related that he 
had headaches, pain, nasal discharge, and crusting and 
claimed that he had at least six incapacitating episodes of 
sinusitis per year as well as another eight to ten sinus 
infections during which he could still go to work.  He also 
stated that he took daily medications for his disorders as 
well as nasal steroid sprays and indicated that he use 
syringe bulbs to rinse out his sinus cavity with water on a 
daily basis.  He further contended that the records showed 
that he had taken antibiotics for twenty seven and a half 
weeks, which did not help him, and he claimed that he had 
missed work due to his disorder.


Law and Analysis

The veteran contends that he is entitled to a higher initial 
evaluation for his sinusitis and allergic rhinitis.  More 
specifically, he claims that the current evaluations assigned 
for his disorders do not accurately reflect the severity of 
the symptomatology associated with those disabilities.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.
I.  Sinusitis

The veteran is currently assigned a 10 percent disability 
evaluation for sinusitis effective from December 1, 2002 
pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6512.  Under 
the general rating formula for sinusitis, a 10 percent 
disability evaluation is assigned for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or, three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent disability evaluation is 
contemplated for three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment; or, more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent disability evaluation is warranted following radical 
surgery with chronic osteomyelitis; or, near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to a higher initial 
evaluation for sinusitis.  Although the veteran has been 
shown to have had prolonged antibiotic treatment, the medical 
evidence does not show that he has had three or more 
incapacitating episodes since December 1, 2002.  In fact, the 
May 2003 VA examiner noted that there were no specific 
periods of incapacitation other than his three previous 
operative procedures.  

In addition, the Board notes that the veteran has not been 
shown to have had more than six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting since December 1, 2002.  
Although the May 2003 VA examiner indicated that the veteran 
had a fair amount of discharge with a recurrent infection, he 
also stated that there was no sinus tenderness, purulent 
discharge, or crusting.  Further, despite the March 2004 VA 
examiner's indicating that the veteran had head congestion, 
nasal congestion, drainage, postnasal drip, and headaches 
that were all symptoms of his sinusitis, the Board notes that 
the examiner did not comment as to the frequency of his non-
incapacitating episodes.  Nor did he state whether the 
veteran had pain, purulent discharge, or crusting.  As such, 
the medical evidence of record has not shown the veteran to 
have the criteria for a higher initial evaluation for 
sinusitis.  Therefore, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an initial 
evaluation in excess of 10 percent from December 1, 2002.


II.  Allergic Rhinitis

The veteran is currently assigned a noncompensable evaluation 
for rhinitis pursuant to 38 C.F.R. § 4.97, Diagnostic Code 
6522.  Under that diagnostic code, a 10 percent evaluation is 
contemplated for rhinitis without polyps, but with greater 
than a 50 percent obstruction of the nasal passage on both 
sides or a complete obstruction on one side.  A 30 percent 
evaluation is warranted for rhinitis with polyps.  Where the 
schedular criteria does not provide for a noncompensable 
evaluation, such an evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2005).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is entitled to a higher initial evaluation 
for his allergic rhinitis.  The medical evidence of record 
has shown him to have polyps.  In this regard, private 
medical records dated in April 2001 indicated that there was 
some suggestion of a rounded mass in the base of the right 
maxillary sinus.  The Board does observe that VA medical 
records dated in December 2000 and July 2001 indicated that 
there were no visible polyps.  However, the Board also notes 
that private medical records dated in May 2001 indicated that 
a CT scan had showed the veteran to have what appeared to be 
the development of a retention cyst or polyp along the floor 
of the sinus, and in August 2001, he underwent a surgical 
procedure that involved a bilateral endoscopic nasal 
polypectomy.  As such, the veteran has been shown to have had 
polyps.  Accordingly, the Board finds that the present 
severity of the disability at issue is more appropriately 
reflected by a 30 percent disability evaluation.  The benefit 
of the doubt is resolved in the veteran's favor.  See 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.97, Diagnostic Codes 
6522.
 
The Board has also considered whether an evaluation in excess 
of 30 percent for the veteran's allergic rhinitis is 
warranted under 38 C.F.R. § 4.97, Diagnostic Code 6522.  
However, a 30 percent disability evaluation represents the 
maximum schedular criteria available under Diagnostic Code 
6522.  Consequently, the veteran is not entitled to an 
increased rating for his disability under those criteria.  
Therefore, the Board finds that the veteran is not entitled 
to an initial evaluation in excess of 30 percent for his 
allergic rhinitis. 


III.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
sinusitis and allergic rhinitis have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disabilities.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
sinusitis and allergic rhinitis under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 










ORDER

An evaluation in excess of 10 percent from December 1, 2002 
for sinusitis is denied.

Subject to the provisions governing the award of monetary 
benefits, a 30 percent initial evaluation for allergic 
rhinitis is granted.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


